Citation Nr: 0329065	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  96-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for fatigue, claimed as due 
to undiagnosed illness (or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. §  1117).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1973 to October 
1975, and from December 1990 to May 1991.

This appeal arises from a March 1996 rating action that 
denied, in pertinent part, service connection for fatigue as 
due to undiagnosed illness.  A Notice of Disagreement was 
received in April 1996, and a Statement of the Case (SOC) was 
issued subsequently that month.  A Substantive Appeal was 
received in June 1996

In June 2000, the Board of Veterans' Appeals (Board) remanded 
the issue on appeal to the RO for additional development and 
adjudication.  A Supplemental SOC (SSOC) was issued in August 
2002.  

In January 2003, the Board undertook additional development 
with respect to the claim for service connection for fatigue 
pursuant to the provisions of 38 C.F.R. § 19.9 (2003).  The 
veteran and his representative were notified of that 
development by letters of January and May 2003.

In June 2003, the Board remanded the issue on appeal to the 
RO for due process development.  By SSOC issued subsequently 
that month, the RO continued the denial of the claim.  

In argument to the Board, the veteran's representative raised 
for the first time, assertions that service connection for 
fatigue, on a direct basis, is warranted.  As the RO has not 
adjudicated such a claim (and it is, thus, not properly 
before the Board), and it is not inextricably intertwined 
with the claim on appeal (see Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991)), this matter is referred to RO for 
appropriate action.  




FINDINGS OF FACT


1.  All notification and development action needed to render 
a fair decision on the merits of the claim for service 
connection for fatigue, claimed as due to undiagnosed illness 
or other qualifying chronic disability pursuant to 
38 U.S.C.A. § 1117, has been accomplished.

2.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

3  The veteran's fatigue has specifically been attributed to 
cardiovascular disease (an already service-connected 
disability), as well as to obesity and sleep apnea 
(disabilities for which service connection has not been 
granted) by competent VA medical authority.


CONCLUSION OF LAW

The criteria for service connection for fatigue, claimed as 
due to undiagnosed illness, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the August 1995 letter from the RO, the March 1996 
rating action, the April 1996 SOC, the August and July 1997 
letters from the RO, the September 1997 rating action, the 
June 2000 Board remand, the November 2000 and April and June 
2001 letters from the RO, the August 2002 SSOC, the September 
2002 letter from the RO, the January and May 2003 letters 
from the Board, the June 2003 Board remand, the June 2003 
SSOC, and the September 2003 letter from the RO, the veteran 
and his representative were variously notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence that would substantiate his claim, and the 
evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  The Board also finds 
that the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In the April 2001 letter 
and the August 2002 SSOC, the RO not only informed the 
veteran and his representative of the notice and duty to 
assist provisions of the VCAA, but what the evidence had to 
show to establish entitlement to service connection, what 
medical and other evidence the RO needed from him, what 
information or evidence the veteran could provide in support 
of his claim, and what the RO would do to assist him in the 
development of his claim.  

The Board further notes in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In this case, although the RO's April 2001 letter requested 
that the veteran submit additional evidence and/or 
information within 60 days of the date of the letter, the 
veteran also was given notice that he had a one-year period 
to submit the evidence.  Moreover, the RO did not again 
adjudicate the claim until well after the one-year period had 
expired (in August 2002).  Under these circumstances, the 
Board finds that the RO's actions in this case are not 
inconsistent with 38 U.S.C.A. § 5103.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  He underwent VA 
examinations in July 1995, August 1997, September 1999, April 
and June 2001, June 2002, and May 2003, and numerous VA 
hospital and clinic records dated from 1980 to 2003 have been 
associated with the claims file.  The Board remanded this 
case for further development in June 2000 and June 2003, 
after which additional VA examinations were conducted, and 
the veteran, again, was  requested to provide additional 
supporting information and/or evidence.  Significantly, 
neither the veteran nor his representative has indicated, and 
there is otherwise no indication, that there exists any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.
II.  Analysis

Under the applicable criteria, service connection may be 
established for disability resulting from injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a pre-existing injury or disease in the line of duty.  
38 U.S.C.A.       §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it is due to disease or injury that 
was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).  Service connection requires a finding of 
the existence of a current disability, and a connection 
between a veteran's service and such disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  

In this case, the veteran essentially contends that he has 
fatigue as a result of his service in Southwest Asia.  The RO 
and the Board have construed this assertion as a claim for 
service connection for fatigue due to undiagnosed illness or 
other chronic qualifying .  The veteran's representative has 
argued for the first time, in written argument presented to 
the Board in October 2002, that the VA is obligated to also 
consider direct service connection.  However, inasmuch as the 
veteran has associated his fatigue with his Persian Gulf War 
service, and the record does not otherwise present any 
alternative basis for consideration of the claim for service 
connection for the condition (e.g., no medical indication 
that fatigue was present in service or that it may be 
otherwise related to his military service), the Board has 
likewise limited its consideration of the claim to that 
theory of causation.  As indicated in the introduction, 
above, the Board has, instead, referred a claim for service 
connection for fatigue, on a direct basis, to the RO for 
appropriate action.

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
disease by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

During the pendency of this appeal,  Congress revised the 
undiagnosed illness statute, effective March 1, 2002.  See 
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the VA Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, the VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 38 C.F.R. § 3.317 
(2003).

Although the RO did not consider the instant claim in light 
of the revised statute and regulation, the Board finds that 
the Board's consideration of these changes, in the first 
instance, is not prejudicial to the claimant.  See Bernard, 4 
Vet. App. at 394 (1993Fatigue due to undiagnosed illness is 
contemplated under both the former and revised criteria, and 
the revised statute and regulation merely adds "other 
chronic qualifying disability" as an additional basis for a 
grant of benefits awarded pursuant to 38 U.S.C.A. § 1117.  
Moreover, given the basis for the denial as explained below-
that the veteran's fatigue has been attributed to specific, 
diagnosed disabilities-the changes in the revised statute 
and regulation have no practical affect on the outcome of the 
claim.  Hence, a remand of this matter for RO consideration 
of the revised statute and regulation, in the first instance, 
would not result in a determination favorable to the veteran, 
and would, thus, be pointless.  See VAOGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed. Reg. 49747 (1992).     

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  The veteran in the instant 
case did serve in the Southwest Asia Theater of operations 
during the Persian Gulf War.  Hence, for purposes of the 
pertinent statute and regulation, he is a Persian Gulf 
veteran.  That notwithstanding, the Board finds that the 
record presents no basis for the grant of the benefit sought.

The veteran has essentially contended that the fatigue he now 
experiences is due his Persian Gulf service-specifically, as 
a result of undiagnosed illness (or, by implication, and in 
view of the statutory and regulatory changes, other 
qualifying chronic disability under 38 U.S.C.A. § 1117)..  
However, a review of the record demonstrates that the 
veteran's fatigue has, in fact, been medically attributed to 
specific diagnosed conditions.  On August 1997 VA 
neuropsychiatric examinations, the veteran complained of 
fatigue with decreased energy.  In October 2000, a VA 
exercise treadmill test was stopped due to his fatigue and 
dyspnea.  In June 2002, a VA examiner speculated that 
depression (a non-service-connected disability) might be a 
contributing factor in his fatigue.  After examination in May 
2003, a VA physician attributed the veteran's fatigue to 
cardiovascular disease (a service-connected disability), as 
well as to obesity and sleep apnea (conditions for which 
service connection is not in effect).  The Board finds the 
May 2003 examiner's findings (based on examination of the 
veteran and review of his pertinent history) particularly 
persuasive on the question of etiology of the veteran's 
fatigue, since that examination was arranged to resolve the 
question of etiology.  

Thus, the competent and persuasive medical evidence 
attributes the veteran's fatigue to specific diagnoses, and 
the veteran has neither presented nor alluded to the 
existence of any contrary medical evidence.  Moreover, as a 
layman without the appropriate  medical training or 
expertise, he is not competent, on the basis of his 
assertions alone, to render a probative opinion on a medical 
matter, such as the etiology of his fatigue.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  

As the veteran's disability has been attributed to specific, 
diagnosed conditions, service connection under either version 
of the applicable  statutory and regulatory provisions is 
precluded.  Accordingly, the claim on appeal must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for fatigue, claimed as due to undiagnosed 
illness (or other qualifying chronic disability pursuant to 
38 U.S.C.A. § 1117), is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



